                   Case 20-12841-MFW             Doc 238       Filed 12/07/20         Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al.,1                           Case No. 20-12841 (MFW)

                     Debtors.                                    (Jointly Administered)



                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Jason A. Enright of Winstead PC, 500 Winstead Building, 2728 N.
Harwood Street, Dallas, Texas 75201 to represent CH Realty VII/R Orlando Altamonte, L.L.C.,
in the above-captioned cases and any related proceedings.


    Dated: December 7, 2020
           Wilmington, Delaware                       /s/ Amanda R. Steele
                                                      Amanda R. Steele (No. 5530)
                                                      RICHARDS, LAYTON & FINGER, P.A.
                                                      One Rodney Square
                                                      920 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: 302-651-7700
                                                      Facsimile: 302-651-7701
                                                      Email: steele@rlf.com




1
  The last four digits of YouFit Health Clubs, LLC's tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of the
debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A complete
list of such information may be obtained on the website of the proposed claims and noticing agent at
www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is:
1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.


RLF1 24412324v.1
                   Case 20-12841-MFW      Doc 238     Filed 12/07/20      Page 2 of 2


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of Texas and
admitted to practice before the United States District Courts for the Northern, Southern, Eastern
and Western Districts of Texas and the United States Court of Appeals for the Fifth Circuit, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Revised Standing Order for District Court Fund effective September 1,
2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District
Court.

Dated: December 7, 2020                         /s/ Jason A. Enright
                                               Jason A. Enright
                                               WINSTEAD PC
                                               500 Winstead Building
                                               2728 N. Harwood Street
                                               Dallas, Texas 75201
                                               (214) 745-5400 (Phone)
                                               (214) 745-5390 (Facsimile)
                                               Email: jenright@winstead.com



                                ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




Dated: December 7th, 2020
                                                    MARY F. WALRATH
Wilmington, Delaware
                                                    UNITED STATES BANKRUPTCY JUDGE

RLF1 24412324v.1
